Exhibit 10.1

Supplemental Agreement


Lessor: Xiamen Software Industry Investment & Development Co., Ltd (Hereinafter
Party A)
Legal Address:
1F Area A, Huaxun Building, Xiamen Software Park
Zip Code:
361005
Tel:
3929999
Fax:
3929888
Legal Representative:
 
Title:
Chairman of the Board
 
 
Bank Account:
Torch Sub-branch of China Merchants Bank
Account No:
[Account Number]


 
 



Renter: eHealth China (Xiamen) Technology Co., Ltd (Hereinafter Party B)
Legal Address:
9F, Area A, Chuangxin Building, Xiamen Software Park
Zip Code:
361005
Tel:
0592-2517000
Fax:
0592-2517111
Legal Representative:
Gary Lauer
Title:
Chairman
 
 
Bank Account:
 
Account No:
 
 
 



After friendly negotiation, Party A and Party B have reached an agreement
regarding Party B’s renting of office spaces on 9F Area A, 9F Area B and 10F
Area B (Area: 3666.43 square meters) in Chuangxin Building at Software Park
located at Xiamen Torch Hi-tech zone as follows:


Item I.         Amendments


1.     This agreement is an amendment to the Office Lease Contract executed on
March 31, 2006 (and all appendices that both parties have been involved,
including all renewal agreements and the Agreement of Assignment and Transfer)
(collectively referred hereinafter as the “Original Contract”) and shall
supplement the Original Contract.


2.     Effective September 1, 2014, Item 4 of the Original Contract shall be
changed to the following: “The standard rental price for the space provided by
Party A will be RMB 53 per square meters per month.” Item 5 of the Original
Contract shall be changed so that the total rent will be RMB 194,321 per month.
Item 6 of the Original Contract regarding the amount of deposit shall be changed
to RMB 595,206. All other terms in the Original Contract shall remain unchanged.


3.     If Party A decides not to continue the lease with Party B, it needs to
provide written notice to Party B 120 days in advance so that Party B will have
sufficient time to search for appropriate office space. If Party B decides not
to continue the lease with Party A, it also needs to provide 120 advance written
notice to Party A.


4.     The term of this agreement is one year. If there will be an adjustment to
the standard rental rate for the next lease renewal, Party A should notify Party
B 120 days in advance.


5.    Any conflicts between this agreement and the Original Contract, this
agreement shall prevail. At the end of the term of this agreement, unless either
party notifies the other party 120 days in advance that there will be changes to
the agreement, this agreement shall automatically renew for additional one-year
periods.


6.     General management service fee, public maintenance fee and central air
conditioning fee shall remain unchanged from the fees stated in the renewal
agreement dated April 12, 2012. As such, general management




--------------------------------------------------------------------------------

Exhibit 10.1

service fee shall be RMB 3.35 per square meter per month, or RMB 37,621 per
quarter; public maintenance fee shall be RMB 0.65 per square meter per month, or
RMB 7,300 per quarter; central air conditioning fee shall be RMB 12 per square
meter per month, or RMB 40,429 per month (such central air conditioning fee
shall be calculated based on the Original Contract’s chargeable area of 3,369.09
square meters). All other terms in the Original Contract shall remain unchanged.


Item II.     Effective Date


This agreement shall be effective on the date the authorized representatives of
both Party A and Party B have signed this agreement and applied the company’s
stamp.


Item III.     Copies


There are two copies of this agreement, each party holds one copy, and each copy
bears equal legal validity.


(Below contains no formal contractual provisions.)


Party A: Xiamen Software Industry Investment and Development Co., Ltd
Authorized Representative: /s/ WANG Hua
Date:    September 16, 2014


Party B: eHealth China (Xiamen) Technology Co., Ltd
Authorized Representative:     /s/ Jiang WU
Date:     September 16, 2014




